SUMMONS
revised January 2012


                                           UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF ARIZONA


In re:                                                       Case No.: 2:20−bk−01582−DPC

  ANTHONY R. MARTINEZ and CANDACE M.                         Chapter: 7
  MARTINEZ
Debtor(s)



     Hugh Casiano                                            Adversary No.: 2:20−ap−00105−DPC

Plaintiff(s)

v.

     CANDACE M. MARTINEZ

Defendant(s)



                             SUMMONS IN AN ADVERSARY PROCEEDING


   To each Defendant listed above, YOU ARE SUMMONED and required to submit a motion or answer to the
complaint which is attached to this summons to the Clerk of the Bankruptcy Court within 30 days from the date of
issuance of this summons, except that the United States and its offices and agencies shall submit a motion or answer to
the complaint within 35 days of issuance.


Address of the Bankruptcy Clerk's Office                         U.S. Bankruptcy Court, Arizona
                                                                 230 North First Avenue, Suite 101
                                                                 Phoenix, AZ 85003−1727


    At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney, or the plaintiff,
if not represented by an attorney.

Name and Address of Plaintiff's Attorney                         MARC JOHN RANDAZZA
                                                                 RANDAZZA LEGAL GROUP, PLLC
                                                                 2764 LAKE SAHARA DRIVE, SUITE 109
                                                                 LAS VEGAS, NV 89117



If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.


IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.



         Case 2:20-ap-00105-DPC              Doc 3 Filed 04/21/20 Entered 04/21/20 10:26:49                  Desc
                                                Summons Page 1 of 4
Date: April 21, 2020

Address of the Bankruptcy Clerk's Office:        Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov
                                                 George Prentice




     Case 2:20-ap-00105-DPC         Doc 3 Filed 04/21/20 Entered 04/21/20 10:26:49   Desc
                                       Summons Page 2 of 4
                                       UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF ARIZONA


In re:                                                         Case No.: 2:20−bk−01582−DPC

  ANTHONY R. MARTINEZ and CANDACE M.                           Chapter: 7
  MARTINEZ
Debtor(s)



   Hugh Casiano                                                Adversary No.: 2:20−ap−00105−DPC
Plaintiff(s)

v.

  CANDACE M. MARTINEZ
Defendant(s)




                                          CERTIFICATE OF SERVICE


     I, __________________________________________ (name), certify that service of this summons and

a copy of the complaint was made on __________________________________________, (name of defendant),

___________________________________ (date) by:



          Mail service: Regular, first class United States mail, postage fully pre−paid, addressed to:




          Personal Service: By leaving the process with the defendant or with an officer or agent of defendant at:




          Residence Service: By leaving the process with the following adult at:




                       − − − CERTIFICATE OF SERVICE CONTINUES ON NEXT PAGE − − −



         Case 2:20-ap-00105-DPC            Doc 3 Filed 04/21/20 Entered 04/21/20 10:26:49                    Desc
                                              Summons Page 3 of 4
     Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed to
the following officer of the defendant at:




    Publication: the defendant was served as follows: [Describe briefly]




   State Law: The defendant was served pursuant to the laws of the State of ___________________, as follows
[Describe briefly]




   If service was made by personal service, by residence service, or pursuant to state law, I futher certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.


   Under penalty of perjury, I declare that the foregoing is true and correct.



   Date ___________________                        Signature ______________________________________


                                               Print Name : ______________________________________


                                         Business Address : ______________________________________


                                                              ______________________________________




      Case 2:20-ap-00105-DPC              Doc 3 Filed 04/21/20 Entered 04/21/20 10:26:49                      Desc
                                             Summons Page 4 of 4
